     Case 3:17-cr-01026-BTM Document 388 Filed 09/02/20 PageID.1498 Page 1 of 8



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11                                             Crim. Case No.: 3:17-cr-01026-BTM
      UNITED STATES OF AMERICA,                Civ. Case No.: 3:19-cv-01701-BTM
12
13     v.                                      ORDER DENYING DEFENDANT
                                               CONTRERAS-RAMIREZ’S
14
      RUBEN CONTRERAS-RAMIREZ,                 MOTION TO VACATE, SET
15                              Defendant.     ASIDE, OR CORRECT SENTENCE
                                               UNDER 28 U.S.C. § 2255 AND
16
                                               ISSUING A CERTIFICATE OF
17                                             APPEALABILITY
18
                                               [ECF No. 324]
19
            Before the Court is Defendant Ruben Contreras-Ramirez’s Motion to Vacate,
20
     Set Aside, or Correct Sentence under 28. U.S.C. § 2255. (ECF No. 324.) Therein,
21
     Defendant, proceeding pro se, argues that his guilty plea to a violation of 18 U.S.C.
22
     § 922(g)(1) was involuntary because he did not know that his knowledge of his
23
     status as a prohibited person, namely a convicted felon, at the time he possessed
24
     the relevant firearm was a required element of the offense. (Id.) In support, he
25
     attests that his appointed “counsel never . . . informed [him that] knowledge of
26
     being a prohibited person was an essential element under [§] 922(g).” (Id. at 8.)
27
     He contends that there is “no evidence in the record to satisfy the [knowledge of]
28
                                               1
                                                                           3:17-cr-01026-BTM
                                                                           3:19-cv-01701-BTM
     Case 3:17-cr-01026-BTM Document 388 Filed 09/02/20 PageID.1499 Page 2 of 8



1    prohibited person element” and that he is “actually innocent” of the crime for which
2    he was convicted. (Id.) Finally, he asserts that had he been informed that his
3    knowledge of his prior felony conviction was required, he “would’ve proceeded to
4    trial.” (Id.) Based thereon, he argues he “was denied effective assistance of
5    counsel and due process” in violation of the Fifth and Sixth Amendments and that
6    his conviction should be vacated.       (Id. at 9-13.)   The Government opposes
7    Defendant’s motion. (ECF No. 329.)
8          As an initial matter, even assuming Defendant’s due process arguments are
9    not procedurally-defaulted or otherwise barred by his failure to raise them on direct
10   appeal, 1 (see ECF No. 324, at 1), he expressly waived all arguments as to his
11   conviction other than ineffective assistance of counsel, (ECF No. 114, at 9). As to
12   his claims of ineffective assistance, Section 922(g)(1) makes it “unlawful for any
13   person . . . who has been convicted in any court of a crime punishable by
14   imprisonment for a term exceeding one year . . . to ship or transport in interstate
15   or foreign commerce, or possess in or affecting commerce, any firearm or
16
17
     1
       See Bousley v. United States, 523 U.S. 614, 621 (1998) ( “[T]he voluntariness
18   and intelligence of a guilty plea can be attacked on collateral review only if first
19   challenged on direct review.”); United States v. Ratigan, 351 F.3d 957, 962 (9th
     Cir. 2003) (“A § 2255 movant procedurally defaults his claims by not raising them
20   on direct appeal and not showing cause and prejudice or actual innocence in
21   response to the default.”); but see Massaro v. United States, 538 U.S. 500, 503
     (2003) (“[T]here is no procedural default for failure to raise an ineffective-
22   assistance claim on direct appeal.” (internal citations omitted)). Notably, while
23   Defendant conclusorily attests that he is “actually innocent,” he does not explicitly
     attest that he was unaware at the time he possessed the relevant firearm that he
24   was previously convicted of a crime punishable by imprisonment for a term
25   exceeding one year or otherwise explain why he is innocent of the crime of
     conviction. (See ECF No. 324, at 7-9; see also id. at 13 (“[i]n light of Rehaif, . . .
26   [Defendant] cannot as a legal matter have committed the alleged crime.”).)
27   Rather, he simply argues that “the government had no evidence that would
     satisfy the status element” and “therefore[] it[’]s more likely than not [he] would’ve
28   been a[c]quitted.” (Id. at 12.)
                                               2
                                                                            3:17-cr-01026-BTM
                                                                            3:19-cv-01701-BTM
     Case 3:17-cr-01026-BTM Document 388 Filed 09/02/20 PageID.1500 Page 3 of 8



1    ammunition; or to receive any firearm or ammunition which has been shipped or
2    transported in interstate or foreign commerce.” 18 U.S.C. § 924(a)(2) requires that
3    violations of Section 922(g) satisfy a mens rea element, namely knowledge. Prior
4    to June 2019, the Ninth Circuit and most other Circuits were of the opinion that this
5    mens rea element applied only to the defendant’s possession of a firearm or
6    ammunition, not to his prohibited status. See, e.g., United States v. Miller, 105
7    F.3d 552, 555 (9th Cir. 1997) (We agree with the decisions from other circuits that
8    the § 924(a) knowledge requirement applies only to the possession element of §
9    922(g)(1), not to the interstate nexus or to felon status.”), overruled in part by
10   Rehaif v. United States, ___ U.S ___, 139 S. Ct. 2191 (June 21, 2019); see also
11   Rehaif, 139 S. Ct. at 2210 n.6 (Alito, J., dissenting) (collecting cases). In Rehaif,
12   however, the Supreme Court held that this mens rea element “applies both to the
13   defendant’s conduct and to the defendant’s status” and that “the Government must
14   therefore show that the defendant knew he possessed a firearm and also that he
15   knew he had the relevant status [(e.g., that he was a felon)] when he possessed
16   it.” Rehaif, 139 S. Ct. at 2194.
17         Here, because Defendant pled guilty to the relevant charge in 2017 and
18   judgment was entered against him in December 2017, (see ECF No. 113 (consent
19   to plea before Magistrate Judge); ECF No. 114 (written plea agreement); ECF No.
20   115 (Magistrate Judge’s findings and recommendations); ECF No. 147 (order
21   accepting guilty plea); ECF No. 196 (judgment); ECF No. 326 (Rule 11 hearing
22   transcript); ECF No. 328 (sentencing hearing transcript)), the Court did not have
23   the benefit of the Supreme Court’s decision in Rehaif and thus did not advise the
24   Defendant that the Government had to prove beyond a reasonable doubt that he
25   knew he had been convicted of at least one of his four felonies at the time he
26   possessed the relevant firearm. Nor did Defendant expressly admit in his written
27   plea agreement or during the Rule 11 hearing that he knew he was a convicted
28   felon at the time he possessed the firearm. (See ECF Nos. 114 & 326.) Yet,
                                               3
                                                                           3:17-cr-01026-BTM
                                                                           3:19-cv-01701-BTM
     Case 3:17-cr-01026-BTM Document 388 Filed 09/02/20 PageID.1501 Page 4 of 8



1    because then-binding Ninth Circuit precedent (and persuasive precedent from
2    other Circuits) did not require proof of such knowledge at the time of Defendant’s
3    plea or the entry of judgment, the Court cannot say that Defendant’s counsel was
4    ineffective in failing to advise Defendant or argue to the Court otherwise. See
5    Strickland v. Washington, 466 U.S. 668, 690 (1984) (“[A] court deciding an actual
6    ineffectiveness claim must judge the reasonableness of counsel’s challenged
7    conduct on the facts of the particular case, viewed as of the time of counsel’s
8    conduct.”); Lowry v. Lewis, 21 F.3d 344, 346 (9th Cir. 1994) (defense counsel
9    “cannot be required to anticipate [a] decision in [a] later case, because his conduct
10   must be evaluated for purposes of the performance standard of Strickland ‘as of
11   the time of counsel's conduct’” and “[a] lawyer’s zeal on behalf of his client does
12   not require him to file a motion which he knows to be meritless on the facts and
13   the law.” (quoting Strickland, 466 U.S. at 690)).
14         Moreover, because there was overwhelming evidence that Defendant knew
15   he was a felon when he possessed the firearm at issue in this case, Defendant
16   also has not shown a probability that, but for his counsel and/or the Court’s error,
17   the outcome of these proceedings would have been different. See Hill v. Lockhart,
18   474 U.S. 52, 59 (1985) (“[I]in order to satisfy the ‘prejudice’ requirement, the
19   defendant must show that there is a reasonable probability that, but for counsel’s
20   errors, he would not have pleaded guilty and would have insisted on going to trial.”)
21   Lowry, 21 F.3d at 346 (“The other element of ineffective assistance of counsel is
22   prejudice.”). While Defendant baldly attests that, had he known that knowledge of
23   prohibited status was a required element of his crime of conviction, he would have
24   proceeded to trial, he nonetheless fails to demonstrate that the Government’s
25   obligation to establish that element “would have led [Defendant’s] counsel to
26   change his recommendation as to the plea” or that a defense focused on
27   Defendant’s purported lack of knowledge of his felon status “likely would have
28   succeeded at trial.” Hill, 474 U.S. at 59-60 (“[T]hese predictions of the outcome at
                                               4
                                                                           3:17-cr-01026-BTM
                                                                           3:19-cv-01701-BTM
     Case 3:17-cr-01026-BTM Document 388 Filed 09/02/20 PageID.1502 Page 5 of 8



1    a possible trial, where necessary, should be made objectively, without regard for
2    the idiosyncrasies of the particular decisionmaker.” (internal quotations and
3    citations omitted)); see, e.g., United States v. Benamor, 937 F.3d 1182, 1189 (9th
4    Cir. 2019) (evidence of prior felony convictions “proved beyond a reasonable doubt
5    that [the d]efendant had the knowledge required by Rehaif and that any error in
6    not instructing the jury to make such a finding did not affect [the d]efendant’s
7    substantial rights or the fairness, integrity, or public reputation of the trial.”). In
8    connection with his guilty plea, Defendant stipulated that, on or about February 27,
9    2006, he was convicted of a felony offense of importation of marijuana in violation
10   of 21 U.S.C. §§ 952 & 960, for which he was sentenced to eighteen months
11   imprisonment and three years of supervised release. (ECF No. 114, at 3; ECF No.
12   150, at 12; ECF No. 326, at 9; see also United States v. Ruben Contreras Ramirez,
13   Case No. 3:06-cr-00197-H-1, ECF Nos. 12 & 14.) Further, the Presentence Report
14   established that Defendant had been convicted of four felony offenses, including
15   assault with a deadly weapon in violation of Cal. Penal Code § 245(a)(4) in October
16   2014.2 (ECF No. 150, at 13-14.) As noted by the Supreme Court, “knowledge can
17   be inferred from circumstantial evidence,” Rehaif, 139 S. Ct. at 2198 (quoting
18   Staples v. United States, 511 U.S. 600, 615 n.11 (1994)), and the relatively-short
19   period of time between Defendant’s predicate felony convictions and his
20   possession of the relevant firearm is strong evidence that he knew of these
21   convictions at the time of possession. See, e.g., Benamor, 937 F.3d at 1189 (prior
22   convictions for being a felon in possession of a firearm and being a felon in
23   possession of ammunition, for which the defendant was imprisoned for
24
25
     2
       See Cal. Penal Code § 245(a)(4) (“Any person who commits an assault upon
26   the person of another by any means of force likely to produce great bodily injury
27   shall be punished by imprisonment in the state prison for two, three, or four
     years, or in a county jail for not exceeding one year, or by a fine not exceeding
28   ten thousand dollars ($10,000), or by both the fine and imprisonment.”).
                                                5
                                                                            3:17-cr-01026-BTM
                                                                            3:19-cv-01701-BTM
     Case 3:17-cr-01026-BTM Document 388 Filed 09/02/20 PageID.1503 Page 6 of 8



1    approximately five and a half years, “proved beyond a reasonable doubt that
2    Defendant had the knowledge required by Rehaif and that any error in not
3    instructing the jury to make such a finding did not affect Defendant’s substantial
4    rights or the fairness, integrity, or public reputation of the trial”), cert. denied, 140
5    S. Ct. 818 (2020); United States v. Martinez, 2020 WL 1910721, at *3 (9th Cir.
6    2020) (inferring knowledge of felon status where predicate felony conviction
7    occurred less than five years prior to possession of firearm); United States v.
8    Marcum, 797 F. App’x 278, 282–83 (9th Cir. 2019) (“no reasonable doubt that [the
9    defendant] knew he was a felon at the time” of possession where he was
10   concurrently “subject to the conditions of his supervised release from past felony
11   convictions, including a conviction for being a felon in possession of a firearm”);
12   United States v. Hessiani, 786 F. App’x 658, 661 (9th Cir. 2019) (no entitlement to
13   relief under Rehaif where record established the defendant was previously
14   sentenced “to three years’ imprisonment for the felony offense of willful infliction of
15   corporal injury”), cert. denied, 2020 WL 2515759 (U.S. May 18, 2020). Although
16   his 2014 assault with a deadly weapon conviction did not result in an imprisonment
17   sentence greater than a year and there is a larger gap between Defendant’s 2006
18   importation of marijuana conviction and his 2017 Section 922(g)(1) conviction than
19   the cases cited above, the combination of Defendant’s four felony convictions in
20   less than fifteen years supports a strong inference that he knew he had been
21   convicted of a crime punishable by imprisonment for a term exceeding one year at
22   the time he possessed the relevant firearm. If it highly unlikely that defense
23   counsel would have advised Defendant to take a substantial risk and go to trial
24   especially in light of the favorable plea agreement offered where the Government
25   agreed to recommend the third point under United States Sentencing Guideline §
26   3E1.1(b) and move for a two level downward departure for waiver of appeal and
27   early resolution. (See ECF No. 114, at 7.) Thus, the Defendant by pleading guilty
28
                                                 6
                                                                              3:17-cr-01026-BTM
                                                                              3:19-cv-01701-BTM
     Case 3:17-cr-01026-BTM Document 388 Filed 09/02/20 PageID.1504 Page 7 of 8



1    was reducing his Guideline range from 77 to 96 months (22/V3) down to 57 to 71
2    months (19/V). This assumes Defendant would have carried his burden of showing
3    he accepted responsibility even though he went to trial.           Thus, Defendant’s
4    assertion that he would have gone to trial is plainly not credible or supported by
5    any objective evidence.
6            Further, because Defendant has failed to identify any evidence refuting this
7    strong inference of knowledge of felon status and has not otherwise demonstrated
8    that he was not aware of the “true nature” of his crime of conviction, the Supreme
9    Court’s decision in Henderson v. Morgan, 426 U.S. 637 (1976) is distinguishable.
10   See Henderson, 426 U.S. at 636 (“There is nothing in this record that can serve as
11   a substitute for either a finding after trial, or a voluntary admission, that respondent
12   had the requisite intent.”); id. at 647 n.18 (“There is no need in this case to decide
13   whether notice of the true nature, or substance, of a charge always requires a
14   description of every element of the offense; we assume it does not. Nevertheless,
15   intent is such a critical element of the offense of second-degree murder that notice
16   of that element is required.”). Indeed, while Defendant argues that a person
17   previously convicted of a felony “may have assumed he was no longer in a
18   prohibited group” because “some states restore a felon’s gun rights after various
19   periods of clean conduct[,]” (ECF No. 324, at 10), he fails to provide or otherwise
20   identify any evidence that even hints at the possibility he was operating under such
21   an assumption at the time he possessed the relevant firearm. Rather, his lengthy
22   criminal record, including the aforementioned 2006 and 2014 convictions as well
23   as other convictions recounted in his presentence investigation report in this
24   matter, belies any such assumption. (See ECF No. 150, at 12-14).
25           Based upon the foregoing, Defendant’s § 2255 motion (ECF No. 324) is
26
27
28   3
         The Court departed at sentencing from Criminal History Category VI to V.
                                                7
                                                                             3:17-cr-01026-BTM
                                                                             3:19-cv-01701-BTM
     Case 3:17-cr-01026-BTM Document 388 Filed 09/02/20 PageID.1505 Page 8 of 8



1    DENIED. 4 Nevertheless, because “jurists of reason could disagree with the district
2    court's resolution of [Defendant’s] constitutional claims or could conclude the
3    issues presented are adequate to deserve encouragement to proceed further,”
4    Buck v. Davis, ___ U.S. ___, 137 S. Ct. 759, 765, 197 L. Ed. 2d 1 (2017) (internal
5    quotations, citations, and alterations omitted), the Court ISSUES a Certificate of
6    Appealability to Defendant as to all arguments raised in his instant § 2255 motion.
7    See, e.g., Nair v. United States, 2020 WL 1515627, at *3-6 (W.D. Wash. Mar. 30,
8    2020) (granting 28 U.S.C. § 2255 motion based on Rehaif where the defendant
9    plead guilty to violation of § 922(g)(1) in 2016 based upon conclusion that error
10   was not harmless in light of Supreme Court’s ruling in Henderson).
11       IT IS SO ORDERED.
12
13   Dated: September 2, 2020
14
15
16
17
18
19
20
     4
21     Because “the record refutes [Defendant’s] factual allegations or otherwise
     precludes habeas relief, [the Court] is not required to hold an evidentiary
22   hearing.” Schriro v. Landrigan, 550 U.S. 465, 474-75 (2007) (district court did not
23   err in denying evidentiary hearing where, “even with the benefit of an evidentiary
     hearing, [the defendant] could not develop a factual record that would entitle him
24   to habeas relief.”); 28 U.S.C. § 2255(b); see also Farrow v. United States, 580
25   F.2d 1339, 1360-61 (9th Cir. 1978) (“A petitioner is not entitled to a hearing
     where he presents no more than conclusory allegations, unsupported by facts
26   and refuted by the record.”). Notably, neither Defendant nor the Government
27   requested an evidentiary hearing in this matter. (See ECF No. 324; ECF No. 328,
     at 2 (“[T]he United States requests that the Court decline to hold an evidentiary
28   hearing.”).)
                                              8
                                                                          3:17-cr-01026-BTM
                                                                          3:19-cv-01701-BTM
